UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7313


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JASON LANDIS LINDER, a/k/a Black, a/k/a Rodney Peterson,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00016-RAJ-JEB-5)


Submitted:   March 30, 2011                 Decided:   April 6, 2011


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jason Landis Linder, Appellant Pro Se.   Darryl James Mitchell,
Assistant  United  States   Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jason Landis Linder appeals the district court’s order

denying   his    motion     to    compel    the   Government    to    move   for   a

reduction in his sentence.           We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated by the district court.              See United States v. Linder, No.

2:04-cr-00016-RAJ-JEB-5 (E.D. Va. Aug. 17, 2010).                     We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the     materials   before   the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                           2